PD-0473-15
                            PD-0473-15                              COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 4/27/2015 4:57:28 PM
April 29, 2015
                                                                     Accepted 4/29/2015 10:25:10 AM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
                         NO. ________________________

ANDREW JAVIER SERRANO                    §     IN THE COURT OF
                                         §
VS.                                      §     CRIMINAL APPEALS
                                         §
STATE OF TEXAS                           §     OF TEXAS


                        MOTION TO EXTEND TIME TO
                 FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Andrew Javier Serrano, Appellant in the above styled and

numbered cause, and moves for an extension of time of 30 days from filing of this

request, i.e. until 5/27/2015 to file a Petition for Discretionary Review, and for

good cause shows the following:

    1. On 3/13/2015 the 1st Court of Appeals last ruled on appellant's motion for
         rehearing. Andrew Javier Serrano v. State, 01-13-00975-CR. This
         petition was therefore due on Monday, 4/13/2015. Under Rule 10.5(b)
         Appellant may be granted an extension of time if requested within 15
         days of the due date for Petition for Discretionary Review, i.e. by
         4/28/2015.

  2.    Counsel has been unable to complete the petition for the following reasons:

Appellant’s counsel has tried three cases between 3/23/15 and 4/22/15 and is

scheduled to try two more cases on 5/4/15 and 5/14/15. In addition Counsel is

expecting a decision anytime on a motion for reconsideration from the 9th Court of

Appeals, which will require a brief or Petition for Discretionary Review. Counsel
has an eye condition of the vitreous and cataract lens which is slowing his ability to

do written work and which will require surgery to remedy. Counsel’s schedule has

not allowed him time for the surgery or to refrain from wearing contact lenses for 4

weeks pre-surgery, so counsel will be slowed in his ability to prepare written

documents and perform related research until the surgery can be performed.

      3.     Defendant is currently free on bond.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of at least 30 days from this request filing, i.e. until

5/27/2015, to file a petition for discretionary review.

                                        Respectfully submitted,

                                        By: //s// Bradley Walters

                                          BRADLEY WALTERS
                                          500 E. Harris Ave
                                          Pasadena, TX 77606
                                          Tel: (713) 705-9692
                                           Fax: 888- 396-5096
                                           State Bar No. 24053540
                                           bwalters56@yahoo.com
                                           Attorney for Andrew Javier Serrano

                          CERTIFICATE OF SERVICE

      This is to certify that on April 27, 2015, a true and correct copy of the above

and foregoing document was served on ADA Alan Curry, District Attorney's

Office, Harris County, by electronic transmission to, curry_alan@dao.hctx.net .

                                        //s// Bradley Walters